PER CURIAM.
We affirm the trial court’s denial of the appellant’s motion for postconviction relief pursuant to Rule 3.850, Florida Rules of Criminal Procedure, because the allegation that the appellant was not advised of the immigration consequences of her plea was clearly refuted by the record. Nonomme v. State, 834 So.2d 963 (Fla. 3d DCA 2003). Further, the trial court’s summary denial was proper where the trial court attached the transcript of the plea colloquy and the rights waiver form to the order denying relief. See Oliver v. State, 691 So.2d 1126, 1127 (Fla. 1st DCA 1997).
Affirmed.